DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mannlein in view of US Pat 3,235,401 issued to Fowells et al (“Fowells”). For Applicant’s convenience, underlined portions below correspond to modifications presently formulated as necessitated by the most recent amendments, as compared to the previous Office Action 
Regarding Claim 1, Mannlein teaches a method for manufacturing a cup 90 (of Fig. 3, Para 0053) intended for containing a food beverage (cup 90 may contain, therefore is intended to contain, a hot beverage), comprising: 
cutting out at least one sheet of coated paperboard to form a side wall 92 (by cutter 22, Para 0053, Fig. 1) and a bottom 94 (by cutter 24, Para 0053, Fig. 1); and 
joining the at least one sheet thus cut out by heat-sealing (Para 0055: “the sidewall blank 92 is wrapped around the bottom blank 94… pressed together …to form a strong, leak-proof bottom seal 98.”; also in Para 0055: “thermoplastic coating…permits heating and sealing of adjacent components”) to form the cup 90, wherein said at least one sheet is coated on at least an interior side of the cup with a biodegradable varnish (Para 0055: “environmental friendly coatings” understood as bio-degradable – see attached reference for support), wherein the sheet had been coated through a technique [NOT TAUGHT: via a “water solution coating/spreading technique” which comprised the listed steps of applying, passing, and drying].
Fowells teaches a “solution coating/spreading technique” which is used to uniformly coat/spread a “liquid coating material” (Col 1 line 65, item 7 in Fig. 1) onto a paper web 1 (col. 2 line 25, Fig. 1), said technique being fully capable of being used with water as the “liquid coating material”, therefore said technique being characterizable as a “water solution coating/spreading technique” as claimed. Fowells teaches as steps of said technique: 
applying the at least one sheet 1 against at least one coating applicator cylinder 5 (Fig. 1), each of said at least one coating applicator cylinder plunging into a tub 15 containing a varnish 7 forming at least one coated sheet,
followed by (i.e. downstream in the line direction  from left to right, see arrows) passing the thus at least one coated sheet 1 in front of an air knife generator (“air knife doctor 19”, col. 3 line 20, Fig. 1) to ensure a uniform thickness (col. 3 lines 53-55: “air knife … 19  … whereon a desired uniform wet coating thickness … are produced”) of the varnish 7 throughout a surface (particularly the underside surface, Fig. 1) of the paperboard, and 
followed by drying the thus at least one coated sheet in front of a drying station (Col. 3 lines 60-61: “finished 60 coated surface is then moved on toward a dryer”).
It would have been obvious to a person of ordinary skill in the art having the teachings of Mannlein and Fowells before them at the time the application was filed, to modify Mannlein’s method to further provide that the coating already present in Mannlein’s method (already teaching the coating of a varnish of heat-sealing properties, as discussed above) is performed by a specific coating technique including the steps taught by Fowells. A person of ordinary skill in the art would have appreciated the advantage of including Fowells’ steps, in order to guarantee uniform coating thickness in a simple and efficient way (Fowells, Col. 3 lines 60-61). Additionally and in the alternative, a person of ordinary skill in the art would have been motivated to make such modification in order to prevent excessive amounts of varnish deposited on the coated sheet (Fowells, col. 4 lines 2-4: “it is advantageous to remove all or a major portion of the excess coating material …and to use the air knife doctor 19”).

Regarding Claim 4, Mannlein further teaches that the cutting out step comprises two sub-steps, one sub-step of cutting out the side wall from a first pre-coated sheet of paperboard and the other sub-step of cutting out the bottom from a second pre-coated sheet of paperboard (Para 0053: “The sidewall blank 92 is cut or punched from a continuous roll of paper at the sidewall die cutter workstation 22, and the bottom bank 94 is cut or punched from a continuous roll of paper at the bottom punch workstation 24.”). Also note distinct feed mechanisms for the bottom and sidewall portions (Para 0058: “sidewall paper die motor 60 … bottom paper feed motor 66.”).

Regarding Claim 7, Mannlein further teaches (Para 0055) that the varnish/coating is deposited on both sides of the sheet, thus ending up on both an interior surface, and an exterior surface of the finished cup (Para 0055:” the sidewall blank 92 …has a 0.75 mil. thermoplastic coating on one surface of the blank 92 (i.e., the surface which becomes the inside surface 118 of the formed cup 90). A thermoplastic coating may also be applied to the other surface of the blank 92”). 
Mannlein as modified by Fowells above does not expressly include specific, quantitative areal densities of deposited varnish on the coated surfaces, in other words does not expressly include the limitation that the biodegradable varnish has a deposit of dry extract of 8 to 16 grams per m.sup.2 on interior side of the cup and of 2 to 6 grams per m.sup.2 on an exterior side of the cup.
In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding Claim 8, Mannlein as modified by Fowells above includes all limitations, including that the coating/spreading technique comprises an act of regulating a density of the varnish by using at least one of the elements taken from the following list: a doctor blade passing over the paperboard sheet, an air knife, a Meyer rod (note discussion in the 35 USC 103 rejection of the parent claim above, particularly references to air knife per Fowell’s modification, as item 19).

Claim(s) 2 are rejected under 35 U.S.C. 103 as being unpatentable over Mannlein in view Fowells, in further view of US Pub 20060254735 by Ono et al (“Ono”). 
Regarding Claim 2, Mannlein as modified by Fowells does not expressly teach that the coating/spreading technique (also referred to as the “water coating/spreading technique” in parent claim 1) includes passing the sheet to a cooling calender (understood as the same as the recited “calendar”).
However, in another coating/spreading technique taught by Ono, a step of passing the coated sheet to a cooling calender as included (any of the rollers shown in Fig. 3 and Para 0010 of Ono, discussed above).
It would have been obvious to a person of ordinary skill in the art having the teachings of Mannlein, Fowells, and Ono before them at the time the application was filed, to modify the method of Mannlein/Fowells to further include a step of passing the coated sheet to a cooling calender. A person of ordinary skill in the art would have appreciated the advantage of controlling the temperature of the coated sheet in a localized manner (as opposed to using an excessive amount of energy to control the climate/temperature of the entire processing environment / room, thus inducing cost savings. 

Claim(s) 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mannlein in view of Fowells, in further view of either (A) US Pub 20100317500 by Sadlier (“Sadlier”), or (B) US Pub 20010038893 by Mohan et al (“Mohan”).
Regarding Claim 5, Mannlein as modified above does not expressly teach that the thickness/grammage of the bottom paperboard is less than the thickness/grammage of the sidewall paperboard.
However, Sadlier teaches that it is advantageous to increase the thickness of the sidewall of a cup intended for a hot beverage for the purpose of increasing thermal insulation of the sidewall to protect a user’s hand from the elevated temperature of the beverage content(see Figs. 5, 6A-B, Para 0034). Although the specific method through which Sadlier achieves said increase in thickness by adding a double layered wrapper 12/14 (Figs. 5-6B) to the sidewall 10, Sadlier specifically recognizes that the need is to only insulate areas of the cup with which the user’s hand comes in contact with (i.e. sidewall 10, as opposed to the bottom portion 10B, which the user is not expected to handle – See Para 0035: “insulate any area which will be held by the user”).
Additionally and in the alternative, Mohan teaches a selective improvement in thermal insulation of a sidewall of a cup intended for a hot beverage, more so than with respect to the bottom of said cup, for the purpose of protecting a user’s hand from the elevated temperature of the beverage content (see reduced thickness of bottom wall 22, compared with increased thickness of sidewall 12 in Fig. 4, also Para 0068: “provide insulative properties to the wall … However, bottom 22 may be … conventional …in order to improve the economics of the 
It would have been obvious to a person of ordinary skill in the art having the teachings of Mannlein, Fowells, and Sadlier (alternatively Mannlein, Fowells, and Mohan) before them at the time the application was filed, to modify the method of Mannlein and Fowells to further include an increase in thermal insulation (i.e. select a paperboard of increased thickness/grammage) for the sidewall paperboard, as compared to the bottom paperboard, as suggested by Sadlier or Mohan. A person of ordinary skill in the art  would have been motivated to make such modification in order to economically increase handleability for the user, by only improving the sidewall areas expected to come in contact with a user’s hand, and beneficially maintain the bottom layer unimproved (i.e. of baseline/reduced thickness).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mannlein in view of Fowells, in further view of at least one of the following references: (A) US Pub 20020004110 by Frederick et al. (“Frederick”), (B) US Pat 6,025,079 to Ciocca et al. (“Ciocca”), or (C) US Pat 3,516,852 to Janssen et al. (“Janssen”).
Regarding Claim 9, Mannlein as modified by Fowells above does not expressly include the limitation that a test act/substep includes a strength test of the sealed joint until the sealed joint reaches failure at a given or increased temperature, the sealed joint failure being characterized by paperboard getting delaminated, de-fibered or torn.
However, at least one of the following references teaches the missing limitations:

(B) Ciocca teaches testing hot sealed joints at increasing temperatures between 130-150 deg C, until joint failure, as a way of assessing the quality of a heat seal joint for a packaging product (Table V listing Heat Seal Strength outcomes of testing executed at increasing temperatures).
(C) Janssen teaches testing a sealed joint at increasing temperatures between -40 and 120 degrees F until joint failure, as a way of assessing the quality of a heat seal joint for a packaging product (Tables under Examples 1-3 in Cols. 7-8).
It would have been obvious to a person of ordinary skill in the art having the teachings of Mannlein, Fowells, and at least one of Frederick, Ciocca and Janssen before them at the time the application was filed, to modify the method disclosed by Mannlein and modified by Fowells above, to further include a strength test for the sealed joint between the sidewall edges or the sidewall and bottom portions, until the sealed joint reaches failure at a given or increased temperature, the sealed joint failure being characterized by paperboard getting delaminated, de-fibered or torn, as suggested by at least one of Frederick, Ciocca and Janssen (details above). A person of ordinary skill in the art would have appreciated the advantage of accurately assessing the failure conditions for the hot seal, thus ensuring high quality of the product and a low risk of the hot beverage leaking from the cup when filled. Additionally a person of ordinary .

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mannlein in view of Fowells, in further view of US Pub 20100317500 by Sadlier (“Sadlier”).
Regarding Claim 10, Mannlein further teaches (Para 0055) that the varnish/coating is deposited on both sides of the sheet (including on an exterior face), thus ending up with varnish/coating on both an interior surface, and an exterior surface of the finished cup (Para 0055:” the sidewall blank 92 …has a 0.75 mil. thermoplastic coating on one surface of the blank 92 (i.e., the surface which becomes the inside surface 118 of the formed cup 90). A thermoplastic coating may also be applied to the other surface of the blank 92”). 
Mannlein as modified by Fowells above does not expressly include specific, quantitative areal densities of deposited varnish on the outer coated surface, in other words does not expressly include the limitation that the biodegradable varnish has a deposit of dry extract of 2 to 6  g/m2 on the external side of the cup.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to try and find the optimum range of varnish deposit on both coated surfaces of the sheet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Furthermore, Mannlein as modified by Fowells above does not expressly disclose a step of printing a graphic element onto a face of the sidewall. 

It would have been obvious to a person of ordinary skill in the art having the teachings of Mannlein, Fowells, and Sadlier before them at the time the application was filed, to modify Mannlein/ Fowells’ method to further include a step of printing a graphic element onto the outer surface of the paperboard intended to become an outer surface of the finished cup, as taught by Sadlier. A person of ordinary skill in the art would have appreciated the advantage of providing a a visually appealing graphic element on the formed cup in order to increase the appeal for the intended customer/user of the cup, as well as the advantage to print a trademark to convey to the intended customer/user identifying information related to the manufacturer of the cup, and consequently reduce the consumer/user’s confusion with respect to the origin of the paper goods represented by the formed cup and/or the cup filled with a beverage content.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding Claim 3, the prior art of record fails to teach a step of applying the at least one sheet against a succession of cylinders plunging in tubs, said tubs containing different densities of varnish, wherein the tub first contacting the sheet (i.e. the most upstream tub) has greater dilution than following (i.e. downstream) tubs, the sheet being coated by application of said varnish in multiple layers on a same face.
Since the prior art (e.g. Mannlein, Sadlier, Ono, etc.) teaches methods that lack said step and features, the prior art does not anticipate the claimed subject matter. 
For illustration purposes, Para 0063 of the examined disclosure discusses coating with a varnish in multiple passes, including “a diluted varnish is applied to the first pass in order to penetrate the paperboard (which is fiber) and to close the support (in order to obtain the effect 
Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/10/21 regarding the drawing and specification objections, as well as claim objections and 35 USC 112a-b rejections have been fully considered and are persuasive, in light of the amendment. In light of the amendment, all related objections and rejections have been withdrawn. 
Applicant's arguments regarding all 35 USC 102/103 rejections have been considered but are moot because the arguments do not apply to the references being used in the current rejection (particularly note how Fowells cures the deficiencies discussed in Applicant’s Arguments). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Examiner, Art Unit 3731